J-S67019-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

RICARDO ALPHONSO PEOPLES

                            Appellant                  No. 424 WDA 2014


                 Appeal from the PCRA Order January 17, 2014
              In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0008708-1997

BEFORE: DONOHUE, J., MUNDY, J., and FITZGERALD, J.*

JUDGMENT ORDER BY MUNDY, J.:                          FILED MARCH 31, 2016

        This case returns to this Court following remand from the Pennsylvania

Supreme Court.        Specifically, on February 17, 2016, our Supreme Court

granted the petition for allowance of appeal filed by Appellant, Ricardo

Alphonso Peoples, vacated our previous order affirming the dismissal of

Appellant’s second petition for relief filed pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546, and remanded the case to us

for further proceedings consistent with Montgomery v. Louisiana, 136 S.

Ct. 718 (2016).       After careful review, we reverse the PCRA court’s order

dismissing Appellant’s PCRA petition and remand for resentencing.


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S67019-14


        Relevant to this appeal, on February 4, 1999, the trial court imposed a

mandatory sentence of life imprisonment without the possibility of parole

after a jury found Appellant guilty of one count of first-degree murder and

one count of second-degree murder,1 committed when he was 17 years old.2

Appellant’s pro se amended second PCRA petition, which is the subject of

this appeal, asserts that the United States Supreme Court’s decision in

Miller v. Alabama, 132 S. Ct. 2455 (2012), should be retroactively

applied.3    On January 17, 2014, the PCRA court dismissed the amended

petition.    On December 19, 2014, we affirmed the PCRA court’s order.

Commonwealth v. Peoples, 116 A.3d 694 (Pa. Super. 2014) (unpublished

memorandum), vacated, --- A.3d ---, 2016 WL 634089 (Pa. 2016).

Appellant filed a petition for allowance of appeal with our Supreme Court on

____________________________________________


1
    18 Pa.C.S.A. § 2502(a) and 2502(b), respectively.
2
  This Court affirmed Appellant’s judgment of sentence on July 28, 2000, and
our Supreme Court denied his petition for allowance of appeal on January
18, 2001. Commonwealth v. Peoples, 761 A.2d 1238 (Pa. Super. 2000)
(unpublished memorandum), appeal denied, 766 A.2d 1246 (Pa. 2001).
Thereafter, Appellant filed a timely PCRA petition on December 11, 2001.
The PCRA court dismissed the petition on August 13, 2002, and this Court
affirmed on August 11, 2003. Commonwealth v. Peoples, 833 A.2d 1148
(Pa. Super. 2003) (unpublished memorandum). Appellant did not file a
petition for allowance of appeal with our Supreme Court.
3
  Appellant’s amended petition sought relief pursuant to the writ of habeas
corpus. However, because the issue raised therein implicated the legality of
his sentence, it is cognizable under the PCRA.            See 42 Pa.C.S.A.
§ 9543(a)(2)(i), (vii) (recognizing constitutional violations concerning the
legality of a sentence are encompassed within the PCRA).



                                           -2-
J-S67019-14


March 23, 2015. While that petition was pending, on January 25, 2016, the

United States Supreme Court announced its decision in Montgomery,

holding that Miller’s prohibition on mandatory life imprisonment without the

possibility of parole for juvenile offenders was a new substantive rule that,

under the Constitution, must be retroactive in cases on state collateral

review.      Montgomery, supra at 732.     Accordingly, our Supreme Court

vacated our prior order and remanded this case to us. Moreover, this Court,

in Commonwealth v. Secreti, --- A.3d ---, 2016 WL 513341 (Pa. Super.

2016), has held that Miller and Montgomery afford relief to petitioners

whose PCRA petitions based on Miller were on appeal when Montgomery

was announced. Secreti, supra at *5.

      Based on the foregoing, Appellant is entitled to PCRA relief from his

unconstitutional sentence of mandatory life imprisonment without parole.

See Miller, supra at 2464; Montgomery, supra; Secreti, supra.

Accordingly, we reverse the PCRA court’s January 17, 2014 order dismissing

Appellant’s PCRA petition, vacate Appellant’s judgment of sentence, and

remand for resentencing in accordance with Miller and Commonwealth v.

Batts, 66 A.3d 286 (Pa. 2013).

      Order reversed. Judgment of sentence vacated. Case remanded for

resentencing. Jurisdiction relinquished.

      Judge Donohue did not participate in the consideration or decision of

this case.


                                    -3-
J-S67019-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/31/2016




                          -4-